 212DECISIONSOF NATIONALLABOR RELATIONS BOARDMotion Picture Studio MechanicsLocal 52,Interna-tionalAlliance of Theatrical-Stage Employees andMoving Picture Machine Operatorsof the UnitedStates,andCanada,AFL-CIO andAmericanBroadcastingCompany,a Division of AmericanBroadcasting Companies,Inc.' Case 2-CB-6067September 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn May 28, 1976, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief 2and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Mo-tion Picture StudioMechanics, Local 52, Interna-tionalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada, AFL-CIO, New York, NewYork, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, as so modified:1.In paragraph 1(c) substitute the words "In anyother manner" for "In any like or related manner."2.Substitute the attached notice for that of theAdministrative Law Judge.iName as corrected at the hearing2TheRespondent'smotion requesting oral argument is denied as therecord, including the exceptions and brief,adequately presents the issuesand positions of the parties.3In par 1(c) of his recommended Order the Administrative Law Judgeuses the narrow cease-and-desist language like or related"rather than thebroad injunctive language,"in any other manner," which the Board tradi-tionally provides in cases involving discrimination in employment,such asfound here.SeeN LR B v. EntwistleMfg Co,120 F.2d 532, 536 (C A 4,1941).Accordingly,we shall modify the recommended Order to requireRespondent to cease and desist from in any other manner infringing uponemployees'rightsThis change is also made in the revised notice.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunitytogive evidence, the National Labor RelationsBoard found that we violated the National LaborRelations Act and ordered us to post this notice.WE WILL NOT cause or attempt to cause Ameri-can Broadcasting Company, a Division ofAmerican Broadcasting Companies, Inc., todeny Kandy Armstrong or any other employeeor job applicant employment as a soundpersonor otherwise to discriminate against her or otheremployees or job applicants in violation of Sec-tior. 8(a)(3) of the Act because of their member-ship in another labor organization or nonmem-bership in Respondent Local 52's organization.WE WILL NOT cause or attempt to cause Ameri-can Broadcasting Company, a Division ofAmerican Broadcasting Companies, Inc., to dis-criminate against an employee in violation ofSection 8(a)(3) of the Act or to discriminateagainst an employee with respect to whom mem-bership in our union has been denied or termi-nated on some ground other than his failure totender the periodic dues and the initiation feesuniformly required as a condition of acquiringor retaining membership.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to theextent that such rights may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment, as au-thorized by Section 8(a)(3) of the Act.WE WILL notify American Broadcasting Com-pany, a Division of American BroadcastingCompanies, Inc., and Kandy Armstrong, inwriting, thatwe have no objection to theCompany's employing her as a soundperson,and that we request the Company to give hersuch employment.WE WILL reimburse Kandy Armstrong for anypay she lost, with 6-percent interest, by reasonof the discrimination which we have unlawfullycaused to be practiced against her.MOTION PICTURE STUDIO MECHANICS, LOCAL52, INTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVING PICTURE MA-CHINE OPERATORS OF THE UNITED STATES ANDCANADA, AFL-CIO226 NLRB No. 36 DECISIONMOTION PICTURE STUDIO MECHANICS LOC. 52STATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-ing, with all the parties represented, was heard on February3, 1976, in New York City, New York, on the complaint oftheGeneral Counsel issued on November 21, 1975,' asamended at the hearing, and the answer of Motion PictureStudio Mechanics, Local 52, International Alliance of The-atrical Stage Employees and Moving Picture Machine Op-erators of the United States and Canada, AFL-CIO, hereincalled the Respondent or Local 52. In issue is the questionwhether the Respondent, in violation of Section 8(b)(2)and (1)(A) of the National Labor Relations Act, as amend-ed,( attempted to and did cause American BroadcastingCompany, a Division of American Broadcasting Compa-nies, Inc.,3 herein called ABC, unlawfully to discriminateagainst Kandy Armstrong 4 in employment as a "sound-person," although membership in the Respondent was de-nied to her for reasons other than her failure to tenderperiodic dues and initiation fees uniformly required as acondition of acquiring membership. At the close of thehearing, the parties summarized their positions and subse-quently the General Counsel and the Respondent submit-ted briefs amplifying their contentions.Upon the entire record, and from my observation of thedemeanor of the' witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:iThe complaint is based on a charge filed by American BroadcastingCompany, a Division of American Broadcasting Companies, Inc, on No-vember 6, 1975, a copy of which was duly served on the Respondent on orabout November 7, 1975.2 Sec. 8(b)(2) of the Act makes it an unfair labor practice for a labororganization or its agents:to cause or attempt to cause an employer to discriminate against anemployee in violation of.. [Section 8](a)(3) or to discriminate againstan employee with respect to whom membership in such organizationhas been denied or terminated on some ground other than his failure totender the periodic dues and the initiation fees uniformly required as acondition of acquiring or retaining membershipInsofar as relevant, Sec. 8(b)(1)(A) prohibits a labor organization or itsagents"to restrain or coerce ... employees in the exercise of the rightsguaranteed in section 7" which, in turn, providesEmployees shall have the right to self-organization, to form, loin, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, . . . and shall also have the right to refrainfrom any and all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in section8(a)(3).Sec. 8(a)(3) makes it an unfair labor practice for an employer "by discrimi-nation in regard to hire or tenure of employment to encourage or discouragemembership in any labor organization," subject to a proviso which sanc-tions the execution and enforcement of a union-security agreement betweenan employer and a labor organization under the conditions therein pre-scribed.3Name appears as corrected at the hearing4 She is alsoknown as K. or Kay Armstrong and is referred to in thecomplaint by the latter name.,FINDINGS AND CONCLUSIONS1.THEBUSINESS OFTHE COMPANY INVOLVED213ABC, a Delaware corporation with offices and a place ofbusiness in New York City, New York, is engaged in radioand television network and local broadcasting and variousother enterprises. Its gross revenues from its broadcastingoperations for the past year exceeded $1 million. Duringthe same period, its gross advertising revenues receivedfrom firms located outside the State of New York were inexcess of $50,000. ABC also purchased during this periodgoods and supplies valued in excess of $50,000 which wereshipped directly to its New York facilities from sourcesoutside the State.It is conceded, and I find, that ABC is an employer en-gaged in commerce within the meamng of Section 2(2), (6),and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThere is no question that the Respondent is a labor orga-nization within the meamng of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThis case arises out of the Respondent Local 52's oppo-sition to ABC's employment of Kandy Armstrong, a con-cededly qualified and capable soundperson,5 for the assert-ed reason that the employment of Armstrong, whohappened to be a member of a sister Local 644 which rep-resentsABC's camerapersons, constituted an encroach-ment upon Local 52's jurisdiction over soundpersonswhom it represents pursuant to a collective-bargaining con-tract with ABC. Although the General Counsel contendsthat the Respondent violated Section 8(b)(2) and (1)(A) ofthe Act by attempting to cause and causing ABC to dis-criminate against Armstrong because she was not a mem-ber of Local 52, a narrower question is actually presentedwhether, under the special circumstances of this case, thosestatutory provisions were violated because the Respon-dent's action was prompted by Armstrong's membership inLocal 644, rather than her nonmembership in Local 52.6B. The EvidenceThe relevant facts are, as follows:For a number of years, the Respondent Local 52 hasbeen the collective-bargaining representative of ABC's"soundmen and electricians ... within Local 52's territori-al jurisdiction,7 now and hereafter employed by . . . [ABC]5 A soundperson records sound for film.6Not in issue here and therefore unnecessary to decide is the questionwhether the Respondent sought to impose a discriminatory hiring policyupon ABC with respect to the employment of soundpersons who had nounion affiliation at all.Par 3 of the current contract, which is for a term from January 1, 1974,Continued 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDon newsreel or production work" pursuant to successivecontracts. The current contract contains a valid union-se-curity provision which, among other things, requires, as acondition of employment, that the soundmen and electri-cians "be or become-members of Local 52, not later thanthe thirty-first (31st) day following . . . the date of theiremployment ...The contract also recognizes that"membership in Local 52 shall not be a condition of hiring,that . . . [ABC] shall administer its hiring practices withoutdiscrimination by reason of membership or non-member-ship in Local 52, and the ultimate right to accept or rejectany employee is retained by . . . [ABC]." ABC also has acontractual relationship with Local 644, a sister organiza-tion of Local 52 affiliated with the same International,8 forABC's camerapersons and assistant camerapersons whomLocal 644 represents.In early 1974, Kandy Armstrong, an admittedly experi-enced and competent soundperson and an Emmy awardwinner, joined Local 644 when that union organized TVChannel 13 where she was then employed in her craft 9Previously, in August 1973, Armstrong had filed an appli-cation for membership in Local 52. Although she passedthe written examination, she was unable to muster suffi-cient membership support with the result that her applica-tion was subsequently voted down by the members. In Au-gust 1975, she filed a second application which wassimilarly rejected by the membership on the following Oc-tober 14, although several applicants received a favorablevote and were inducted into that organization. About amonth before, Armstrong and another applicant were toldby Michael Proscia, Local 52's business manager, in an-swer to their inquiry, that their prospects for membershipwere bleak since unemployment was high among the mem-bers.In or about May 1975, Armstrong, anticipating a sum-mer layoff at Channel 13 where she was employed, visitedGideon Fiat, ABC's assistant director of news televisionfilm production, and requested freelance work as a sound-person. Fiat informed her that he was unable to hire herbecause she was not a Local 52 member and suggestedthat she secure a work permit from Local 52's businessmanager, Proscia.10 Armstrong thereupon telephoned Pros-cia who advised her that, in view of the high unemploy-ment situation in the union, he could not give her a workpermit. On a subsequent occasion, Armstrong conveyedthis information to Fiat.through December 31, 1976, defines the Respondent's geographical jurisdic-tion as covering "the five (5) Boroughs of New York City and Nassau andSuffolk Counties, and with respect to soundmen only, Washington, D C."8 InternationalAlliance of Theatrical Stage Employees and Moving Pic-tureMachine Operators of the United States and Canada, AFL-CIO9According to Armstrong's uncontradicted and credible testimony, sheand other soundpersons at Channel 13 had previously spoken to Bob Hyle,who was then a Local 52 businessagent,concerning Local 52's interest inrepresenting Channel 13 soundpersons, but Hyle indicated that Local 52'smembers would not be favorably disposed to the idea10However, it appears that in 1973 Fiat had hired Armstrong for a 5-weekassignmentas a freelance soundperson to do a documentary, "Women inPrison," without requiring a work permit from Local 52 After thisassign-ment,Fiat also offered Armstrong a staff position which she was unable totake because of other job commitments On this occasion, Fiat did notindicate to Armstrong that she would need a work permit to take this jobOn or about October 20, 1975, following her latest un-successful effort to secure membership in Local 52, Arm-strong again sought employment from Fiat. Although Fiatreiterated his inability to hire her because she was not amember of Local 52, he stated that he would confer withABC's, attorneys to see what could be done. Accordingly,Fiat and his superior, Jack Bush, the director of news filmfor the ABC television network, discussed the matter of"Armstrong's employment with ABC's labor attorney, Ste-phen Solomon, who advised them that they had the con-tractual and legal right to hire her." As a consequence, thedecision was made to hire Armstrong and she was notifiedto communicate with Fiat, which she did. On November 5,Armstrong saw Fiat at his office and was told of ABC'sdecision to employ her. Thereafter, she was directed byFiat's assistant, Avi Cohen,12 to report for work on Novem-ber 6.In the meantime, Armstrong's name was posted on theassignment board along with-the names of other employeesin the department. When this came to the attention of JerrySlattery, Local 52's shop steward, he visited Fiat and in-formed him that he was under instructions to reportArmstrong's employment to Local 52 so that proper actioncould be taken and that probably "they" ,would have towalk out. Fiat responded that this would not alter thecompany's decision to hire her.On the morning of November 6, Local 52's businessmanager, Proscia, received a telephone call from the shopsteward that Armstrong's name appeared on the work ros-ter.Proscia testified that, as he was aware that Armstrongbelonged to Local 644, he inferred "that ABC was en-croaching on . . . [his] jurisdiction or [was] in collusionwith 644, whatever the case may be ...." Thereupon, hecommunicated with Local 644 Business Manager WilliamHorgan and both of them, accompanied by Local 52 Presi-dent Milton Moshlak and Local 644 President Manny Al-pert, proceeded to ABC's facility. Upon their arrival, theyapproached Armstrong, who was setting up her equipmentin preparation for her assignment. Proscia ordered her offthe job, declaring that she was improperly working in his(that is, Local 52's) jurisdiction and outside of her own(Local 644's) and that for this reason he was going to prefercharges against her. Armstrong replied that she had no in-tention of leaving her new job. This evoked a, similar warn-ing from Local 644 President Alpert that she would bebrought up on charges for working outside of her jurisdic-tion. In a later conversation, Proscia again demanded thatshe leave her job and received the same negative response.When Assistant Director Fiat about this time entered theroom where. Armstrong, Proscia, his colleagues, and em-ployees who were awaiting their assignments were congre-gated, Proscia announced to Fiat that he could not useArmstrong and that, if he did, "they" would strike. Fiat,however, answered that he intended to use her services andthat, to the best of his information, it would be illegal to dootherwise. This stirred up emotional reactions by ProsciaAlthough Solomon indicated to Fiat and Bush that the company wouldbenefit from hiring a qualified woman, such as Armstrong was, the questionof union-caused discrimination on the basisof sex is nothere involved.i2 In his brief, the General Counsel noted-that Avi Cohen'sname incor-rectly appears in the record as Harvey Cohen. MOTION PICTURE STUDIO MECHANICS LOC. 52and Local 52 members. Stating that he was going to hold ameeting with his members downstairs in the street,Proscialeftwith the employees.Fiat, however, put Proscia on no-tice that if any members were needed to fulfill their assign-ments they would have to return promptly.About 10 minutes later,the crew to which Armstrongwas assigned received orders to cover a newsstory. Thisrequired the services of an electrician by the name of Mar-golin who was then in the group that was meeting in thestreet with Proscia.WhenMargolin was summoned to joinhis assigned crew and he refused to do so,Fiat went down-stairs and directed him to go to work immediately.Margo-lin, a member of Local 52, declined, stating that his busi-ness agent and president,who were apparently present,had instructed him not to go to work.Fiat answered with awarning to Margolin that, unless he complied with his or-ders, he would no longer be employed by ABC. On thisnote,Fiat returned to his office.A few minutes later,Proscia came to Fiat's office andinformed him that he had instructed his people to go backtowork but only for that day (November 6) and warnedthat, if Armstrong's employment as a soundperson werecontinued,the employees would walk out and picket thebuilding with signs, which had already been prepared. Dur-ing the course of this conversation,ABC's labor attorney,Stephen Solomon, who had been alerted by Fiat earlier inthemorning concerning the problem at the facility andLocal 52's threatened strike, entered the office. In the pres-enceof Local 52 President Moshlak, Local 644 PresidentAlpert and Business Manager Horgan, and Local 52 ShopSteward Slattery,Solomon inquired what was happening.Proscia replied that, in view of his good relations with Fiat,Local 52 agreed to permit Armstrong to work that day only(November 6) but that, if ABC persisted in using soundper-sons who were not members of Local 52, his organizationwould strike ABC and that, in fact, it had already made thepicket signs.Solomon thereupon left the office to telephonehis superior.Upon his return shortly thereafter,'he resumedhis conversation with Proscia in which he discussed thecompany's obligation to hire women and minorities andasserted ABC's contractual right to hire Armstrong, whichit intended to exercise.In response,Proscia insisted thatsoundwork belonged to Local 52 under its contract withABC and, by assigning it to Armstrong, a member of Local644, ABC and Local 644 were encroaching upon Local 52'sjurisdictional preserve,which it intended to protect. Sinceneither ABC nor Local 52 would recede from their inflexi-ble positions,the meeting ended with no certainty that Lo-cal 52'smemberswould not walk off their jobs, if ABCcontinued Armstrong's employment as a soundperson.13Later, the same day (November 6), Solomon filed theunfair labor practice charge in this case upon which thecomplaint herein is based. This was the only day Arm-strong worked'for ABC as a soundperson until after Janu-ary 23, 1976, when a hearing'was held in the United States13Except forProscia's denial thathe made anythreats to strike or walkout, the foregoing findings are based on substantially uncontradicted testi-mony whichIcreditAsfor the strike threats,Ifind,in light of all theevidence and the absenceof corroborativetestimony,that Proscia's denialwas less than candid,even though the, International's sanction might berequired to strike.Accordingly,Ido not credit his denial215District Court for the Southern District of New York, onthe Board's application for a 10(j) injunction against theRespondent.14At the close of the 10(j) hearing,Prosciagave District Court Judge Knapp oral assurance that Local52 would not strike during the pendency of that proceed-ing.On January 27, 29, and 30, 1976, Armstrong receivedsoundworkassignmentsfrom ABC.At the instant-Board hearing,Proscia testified that, al-though aware of Armstrong's continuing interest in joiningLocal 52 and the membership's rejection of her two appli-cations, he objected to ABC's assignment of soundwork toher because that work belonged to Local 52's jurisdictionand Armstrong was a member of Local 644 which had itsown contractwith ABC coveringcamerapersons. He fur-ther testified that, if she did not-belong to any union at all,he would not oppose her employment by ABC because, insuch a case, there would be no invasion of Local 52's juris-diction."C. Concluding FindingsFrom my foregoing factual findings, the Respondent'sadmissions and its asserted jurisdictional claims, there canbe no serious doubt that the Respondent attempted to, anddid, cause ABC to deny Armstrong, a concededly qualifiedand capable soundperson,employment in her craft be-cause of her membership in-a sister Local 644.As, undersettled law, such denial of employment amounts to job dis-crimination which necessarily discourages membership inLocal 644 and in a sense encourages membership in Local52 16 within the meaning of Section 8(a)(3) of the Act, itinescapably follows that the Respondent's efforts to pre-vent ABC from hiring Armstrong violated Section 8(b)(2)and (1)(A) of the Act.,The Respondent,nevertheless, seeks to justify its actionon the ground that it was simply endeavoring to protect itsjurisdiction over soundpersons recognizedby ABCin theircollective-bargaining agreement.Otherwise stated, it ar-gues that ABC's employment of Armstrong— who had be-come a member ofLocal 644 about 2 yearsbefore,while inthe employ of another TV station, was an invasion of itsjurisdiction in breach of its bargaining agreement withABC andan expansionof Local644's jurisdiction underthe latter's contract with ABC covering camerapersons. Ifind this contention factually and legally insupportable.14Winifred D Morio,Regional Directorof Region 2 of the NLRB v MotionPicture Studio Mechanics,Local 52,Case Number 76 Civil 15515Consistent with thisposition,the Respondent on November6, 1975,filed an unfairlabor practicecharge againstABC. In it,it alleged that ABCviolated Sec 8(a)(5) of theAct by employing"a soundperson from anotherlocal, to witLocal 644, LA T S E , to performwork covered by the jurisdic-tion of.Local 52, LA T S E." The chargefurther alleged that Sec.8(a)(3)was also violatedin that ABCdiscriminated against employeescovered byLocal 52,s contract and that ABC's conduct additionallyconstituted a viola-tion of Sec 8(a)(1) The RegionalDirectorrefused to issue a complaintthereon and,on appeal,her action was sustainedby the GeneralCounselThe basis for this charge is also alleged as a defense to the complaint in thepresent case,which,as shown below,I, too,find woefullylacking in merit16This is so since it isfairly evidentthat the Respondent would not' haveobbected to,Armstrong's employment had she been a member ofLocal 527The Radio Officers'Unionof the Commercial Telegraphers Union, A FL[Bull SteamshipCo] v N L R B,347 U S 17 (1954) 216DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has held that the sanctions of Section 8(a)(3)and Section 8(b)(2) of the Act are inapplicable to situationswhere the actions of the parties are part and parcel of agenuine jurisdictional dispute between rival unions orgroups of employees claiming the right to perform certainjobs. ?18 Here, however, no jurisdictional dispute is involved.There is absolutely no evidence that Armstrong was as-signed a job which Local 644 claimed in derogation of Lo-cal 52's asserted jurisdictional or representative rights. In-deed, not only are there no competingclaimsby theseunions, but Local 644 itself threatened Armstrong to bringcharges against her if she did not quit her soundperson'sjob with ABC. Moreover, it is not without significance thatArmstrong was not, averse to Local 52 representing herand, in fact, had for several years been trying to securemembership in that labor organization but to no avail.In brief, Armstrong's employment by ABC did not, norcould it possibly give rise to a jurisdictional dispute. Rath-er, I find that the Respondent's determined effort to pre-vent the employment of a well qualified and capablesoundperson because of her membership in another unionpresentsa classiccase of discrimination in order to forceABC to accord preferential employment to its own mem-bers. Such conduct is plainly prohibited by Section 8(b)(2)and (1)(A) of the Act. By parity of reasoning, I also findwholly untenable the Respondent's argument advanced asa defense that ABC's offer of a soundperson's job to Arm-strong was a breach of the Respondent's contractual rightsviolative of Section 8(a)(5) of the Act and discriminatoryunder Section 8(a)(3) of the Act with respect to the sound-persons covered by its contract. Not only does the parties'contract recognize ABC's right to select its employees with-out regard to union membership, but there is also no evi-dence, I find, of improper motivation on the part of ABCvis-a-visLocal 52 members in offering Armstrong employ-mentas a soundperson.All things being considered, I conclude that the Respon-dent Local 52 violated Section 8(b)(2) and (1)(A) of the Actin attempting to cause and causing ABC to discriminateunlawfully against Kandy Armstrong because of her mem-bership in Local 644.ployment of Armstrong as a soundperson and that it re-quests ABC to offer Armstrong immediate and full rein-statement to her former soundperson fob' or, if that job nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges. It isalso recommended that the Respondent make Armstrongwhole for any loss of earnings she may have suffered byreason of the discrimination by payment to her of a sum ofmoney equal to that which . she normally would haveearned in ABC's employ from the date of the discriminato-ry denial of employment to hereto 5 days after unequivocalnotification in writing to ABC and Armstrong that it hasno objection to Armstrong's employment by ABC,less hernet earnings during the said period. Backpay shall be com-puted with interest on a quarterly basis in the manner pre-scribed by the Board in F.W.Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962). The posting of an appropriatenotice isalso recommended.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.ABCis anemployer engagedin commercewithin themeaning of Section 2(2), (6), and (7) of the Act.2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By attempting to cause and causing ABC to denyKandy Armstrong employment as a'soundperson in viola-tion of Section 8(a)(3) of the Act, the Respondentengagedin unfair labor practices within the meaning of Section8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the followingrecommend-ed:ORDER 19IV. THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and to take certain affirmative action designed toeffectuate the policies of the Act.It has been found that the Respondent unlawfully at-tempted to and did cause ABC discriminatorily to denyKandy Armstrong employment as a soundperson becauseshe was a member of Local 644. To remedy this unfairlabor practice, it is recommended that the Respondent no-tifyABC, in writing, with a copy of such notification sentto Armstrong, that it withdraws its objection to ABC's em-18Brady-Hamilton Stevedore Company,198 NLRB 147 (1972); JL AllenCo., 199 NLRB 675 (1972). In such a case, the parties are remitted to theprocedures prescribed in Secs. 10(k) and 8(b)(4)(D) of the Act for a resolu-tion of thework dispute.The Respondent, Motion Picture Studio Mechanics, Lo-cal 52, International Alliance of Theatrical Stage Employ-ees and Moving Picture Machine Operators of the UnitedStates and Canada, AFL-CIO, New York, New York, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause AmericanBroadcast-ing Company, a Division of American Broadcasting Com-panies, Inc., to deny Kandy Armstrong, or any employeeor job applicant, employment as a soundperson or other-wise to discriminate against her or other employees or jobapplicants in violation of Section 8(a)(3) of the Act becauseof her or their membership in another labor organization19 In the event no exceptionsare filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein'shall, as provided in Sec.102 48 of theRules and Regulations,be adopted' by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. MOTION PICTURE STUDIO MECHANICS LOC. 52or nonmembership in the Respondent Local 52's organiza-tion.(b)Causing or attempting to cause American Broad-casting Company, a Division of American BroadcastingCompanies, Inc., to discriminate against an employee inviolation of Section 8(a)(3) of the Act or to discriminateagainst an employee with respect to whom membership inthe Respondent's organization has been denied or termi-nated on some ground other than his failure to tender theperiodic dues and the initiation fees uniformly required asa condition of acquiring or retaining membership.(c) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment, as au-thorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Notify American Broadcasting Company, a Divisionof American Broadcasting Companies, Inc., and KandyArmstrong, in writing, that it withdraws its objections tothe employment of Kandy Armstrong, and that it requeststhe said company to offer her employment as a soundper-son, or if such job is not available, to a substantially equiv-alent position, without prejudice to her seniority or otherrights and privileges.(b)Make Kandy Armstrong whole for any loss of earn-217ings she may have suffered by reason of the unlawfullycaused discrimination against her in the manner set forthin the section of this Decision entitled "The Remedy."(c)Post at its offices and meeting rooms copies of theattached notice marked "Appendix." 20 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 2, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarily post-ed. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Deliver to the Regional Director for Region 2 signedcopies of the Appendix for posting by American Broad-casting Company, a Division of American BroadcastingCompanies, Inc., at its facility in New York City, NewYork, in places where notices to employees are customarilyposted, if the company is willing to do so.(e)Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "